Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 1-20 relate to a compact holder classified in A45C1/06, while claims 21-22 relate to a method for holding a personal item classified in B65D25/20, and also would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Inventions I (claims 1-19) and II (claims 21-22) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, such as a product similar to that recited in claim 1 but including sidewalls or lacking any of numerous other limitations of the claim.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perforated construction (for clarity, new FIGS. 1D-1E and 5D-5E contain reference numbers 121/521 purporting to indicate perforated construction, but no perforations are shown and so these drawings do not actually show this feature) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities: the beginning “the” should be “The”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1 and 17  
	The scope of the phrase “a protective member having no sidewalls” is unclear, noting that dependent claims 13 and 20 recite a cavity, which cavity would necessarily have parts constituting sidewalls, and that claim 12 recites a foldable joint and the foldable joint shown (e.g. FIG. 3B/3D) would also apparently constitute a sidewall. As such, it is unclear what the scope of the phrase “having no sidewalls” is, as the dependent claims appear to require structures that would constitute sidewalls. 
It is unclear what the scope of the phrase “wherein said fluid dispensing mechanism is configured to dispense without obstruction in the direction of said at least one personal item when said at least one personal item is being stored”, such as whether the personal item would considered an obstruction or if dispensing in the direction of the personal item onto the personal item would also meet this limitation, as well as whether having other structures beyond the personal item would be considered an obstruction or merely a target (e.g. if it dispenses over the personal item and onto the 
The phrases "said at least one personal item is optionally. . ." and “said protective member optionally comprises” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of Examination on the merits, Examiner takes the personal item to be only functionally recited, and for the claim to require the ability to functionally store a personal item between the fluid dispensing bottle and the protective member. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 12-13 and 20  
	Claim 12 recites a “foldable joint” and claims 13 and 20 recite a cavity, which limitations appear inconsistent with the requirement that there be no sidewalls. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 15  
The phrases " optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
With Respect to Claim 16  
The phrase “wherein a different portion of said compact holder comprises each of the measurements” is unclear in scope, noting that it is unclear whether it requires a different part of the compact holder to comprise each measurement (e.g. the band include one measurement, the protective member another measurement, and the fluid dispensing bottle the third measurement), if it encompasses a single part having a different portion with each measurement (e.g. the protective member having a portion such as an end with the claimed length, a portion such as a front with the claimed width, and a portion such as a side with the claimed thickness). It is noted that the specification discloses the band having a width including the claimed range but does not support the particular range of width given, and the measurements given in the claim are listed in the specification as being for the overall compact holder rather than any individual parts/portion thereof.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims  2-14, and 18-20
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 merely recites that parts may “optionally” comprise certain structures, which does not further limit the parent claim as the broadest reasonable interpretation of this limitation is that these structures are not required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0035169 to Haarburger (Haarburger) in view of U.S. Patent #8,469,236 to Kharas (Kharas).
With Respect to Claim1  
Haarburger discloses a compact holder for storing at least one personal item, the compact holder comprising:  at least one adjustable band (110 or alternately either 120); and a protective member (device 100) having no sidewalls, and a credit card and a personal item (a second credit card is disclosed, noting the band holds credit cards plural, and/or the currency) wherein: said credit card is removably coupled to the protective member by said at least one adjustable band, and the at least one personal item is optionally disposed between the credit card and the protective member (no particular relative positioning is explicitly disclosed, but the structure can clearly hold the second credit card between the first credit card and the protective 
but does not disclose a fluid dispensing bottle; said fluid dispensing bottle is removably coupled to said protective member by said at least one adjustable band; said fluid dispensing bottle can hold a dispensable fluid; said fluid dispensing bottle has a fluid dispensing mechanism, wherein said fluid dispensing mechanism is configured to dispense without obstruction in the direction of said at least one personal item when said at least one personal item is being stored; said at least one personal item is optionally disposed between said fluid dispensing bottle and said protective member; and said fluid dispensing bottle has a fluid dispensing bottle surface contiguous with said at least one personal item when storing said at least one personal item.
	However, Kharas discloses a fluid dispensing bottle that is the same size as a credit card in order to allow it to be carried in normal accessories used to hold credit cards, such as a purse, pocket or wallet.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kharas, to use the compact holder of Haarburger to store a credit card sized fluid dispensing bottle as taught by Kharas, in order to have the fluid dispenser there for its normal use and/or as a mere selection of an art approrpaite item to hold in the card holder or a mere selection of an art appropriate accessory/card carrier to use to carry the dispenser. With this modification, the combined structure comprises a fluid dispensing bottle (10 per Kharas); said fluid dispensing bottle is removably coupled to said protective member by said at least one adjustable band (as it is held in the same fashion as the credit card); said fluid dispensing bottle can hold a dispensable fluid (e.g. perfume or cologne are examples given by Kharas); said fluid dispensing bottle has a fluid dispensing mechanism (28 and related structure), wherein said fluid dispensing mechanism is configured to dispense without obstruction in the direction of said at least one personal item when said at least one 
With Respect to Claim 2  
The compact holder of claim 1, wherein said protective member surface has a geometry that mates with the geometry of said fluid dispensing bottle surface (i.e. it is shaped like a credit card like the Kharas dispenser, see also Haarburger’s disclosure of the need to match to the size and shape of the credit card).
With Respect to Claim 5  
The compact holder of claim 1, wherein the protective member comprises perforated construction (noting cutouts 130).
With Respect to Claim 6  
The compact holder of claim 1, wherein the at least one personal item is selected from the group consisting of a cleaning cloth, money, credit card, identification card, business card, prepackaged condom, prepackaged bandage, transdermal patch, ear buds, and small electronic device (explicitly disclosed are currency/money or a credit card, and many or all of the other items are also capable of being stored as claimed).
With Respect to Claim 7  
The compact holder of claim 1, wherein said fluid dispensing bottle comprises a fluid dispensing bottle material, said fluid dispensing bottle material is selected from the group 
With Respect to Claim 8  
The compact holder of claim 1, wherein the protective member comprises a protective member material, said protective member material is selected from the group consisting of leather, wood, metal, glass, plastics, elastomers, composite material, and combinations thereof (at least metal and plastic are explicitly disclosed).
With Respect to Claim 9  
The compact holder of claim 1, wherein the fluid dispensing mechanism delivers fluid from said fluid dispensing bottle in a form selected from the group consisting of droplet(s), stream, film, spray, mist, and combinations thereof (it is disclosed as a spray).
With Respect to Claim 10  
The compact holder of claim 1, wherein the dispensable fluid is selected from the group consisting of lubricant, cleaners, antimicrobial solution, vitamin solutions, mace, pepper spray, perfume, oils, and lotion (it is capable of use with any of these fluids, noting the fluid is only functionally recited; additionally/alternately, Kharas explicitly discloses use with at least perfume).
With Respect to Claim 11  
The compact holder of claim 1, wherein the at least one adjustable band comprises an adjustable band material, said adjustable band material is selected from the group consisting of fabric, leather, hook-and-loop, elastomer, and combinations thereof (it is disclosed as rubber which is an elastomer).
With Respect to Claim 15  
The compact holder of claim 1, in which the fluid dispensing bottle and the protective member each further optionally comprises radio frequency identification (RFID) blocking 
With Respect to Claim 16  
The compact holder of claim 1, and further comprising a width between 1 and 4 inches and a length between 2 and 5 inches (Haarburger discloses the size of a standard credit card, and Kharas discloses that the size of a standard credit card is/includes being 3 inches long and 2 1/8 inches wide, Col. 3 lines 10-11), wherein a different portion of said compact holder comprises each of the measurements; but does not disclose the particular sizes of many of the parts and so does not disclose a thickness between one-half and 1 inches; wherein a different portion of said compact holder comprises each of the measurements.
	However, the adjustable band (noting 122 in combination with 110 and 120) is shown as being less than 1/3 and more than 1/6 the length of the protective member which is disclosed as being approximately 3 inches long. Although the drawings are not disclosed as/assumed to be to scale, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Haarburger, to size the adjustable band with a thickness (i.e. the size extending in the length direction of the holder) between one-half and 1 inches, as a mere selection of an art appropriate size to use, based on the apparent sizing shown being well within this range, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
	Alternately, Kharas discloses its bottle having a thickness on the order of 3/32 inches, and that holders for cards are typically designed to hold thicker cards and/or multiple cards. It would have been obvious to one of ordinary skill in the art to size the adjustable band to have a thickness in the claimed range during use (i.e. holding the 3/32 inch thick bottle, the protective member and multiple credit cards taking up approximately 13/32 inches and/or the band’s thickness taking up the rest of the half inch), in order to allow the holder to store more items, as 
With Respect to Claim 17     
Haarburger in view of Kharas discloses a compact holder for storing at least one cleaning cloth, the compact holder comprising: a fluid dispensing bottle (10 per Kharas);
at least one adjustable band (110 and/or 120, or both in combination with 122); and a protective member (100) having no sidewalls, wherein: said fluid dispensing bottle is removably coupled to said protective member by said at least one adjustable band (per Haarburger’s disclosure of using it to hold credit cards and Kharas’s disclosure to hold its dispenser in credit card holders/in place of a credit card); said fluid dispensing bottle can hold a dispensable fluid (disclosed by Kharas, examples include perfume/cologne), wherein said dispensable fluid is a lens cleaner (inasmuch as it is capable of this use); said fluid dispensing bottle has a fluid dispensing mechanism that delivers a spray, wherein said fluid dispensing mechanism is configured to dispense without obstruction in the direction of said at least one cleaning cloth when said at least one cleaning cloth is being stored (inasmuch as the structure is capable of this use with a cleaning cloth folded smaller than the dispenser so as to not be in front of the dispenser when stored); said at least one cleaning cloth is optionally disposed between said fluid dispensing bottle and said protective member (an appropriate sized and shaped cleaning cloth can be disposed in either location); said protective member has a protective member surface contiguous with said at least one cleaning cloth when storing said at least one cleaning cloth (capable of this use, whatever surface would be adjacent the cleaning cloth constitutes such a surface); said protective member optionally comprises at least one cutout (125) to provide unobstructed dispensing of said dispensable fluid from said fluid dispensing mechanism (inasmuch as it is capable of this use by aligning the dispensing portion and its spray so as to pass through the opening 125); said protective member optionally comprises at least one cutout 
With Respect to Claim 18  
The compact holder of claim 17, wherein the fluid dispensing bottle is flat.
With Respect to Claim 19  
The compact holder of claim 17, wherein said protective member comprises perforated construction (noting cutouts 130 which are perforations/make it perforated).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0035169 to Haarburger (Haarburger) in view of U.S. Patent #8,469,236 to Kharas (Kharas) as applied to claim 1 above, and further in view of U.S. Patent Publication #2019/0375087 to Liang (Liang).
With Respect to Claim 12  
The compact holder of claim 1, but does not disclose wherein the protective member further comprises a foldable joint.
	However, Liang discloses forming a similar card/money holding multi-tool including a foldable joint (noting joints allowing the can opener and box opener to fold in and out of the tool).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Liang, to add a foldable joint as taught by Liang to the structure of the combination, in order to allow for the incorporation of additional tools into the device, such as a can opener/box opener as taught by Liang or any other suitable art known tool as are well known in the art (e.g. miniature saw blades, different driver heads such as an allen wrench head) 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0035169 to Haarburger (Haarburger) in view of U.S. Patent #8,469,236 to Kharas (Kharas) as applied to claim 1 above, and further in view of U.S. Patent #10,206,473 to Haarburger (Haarburger2) or in view of Haarburger and U.S. Patent #3,970,129 to Tepfer (Tepfer).
With Respect to Claim 12 
The compact holder of claim 1, but does not disclose wherein the protective member further comprises a foldable joint.
	However, Haarburger2 discloses forming a similar holder including a protective member including two plates with an adjustable band around both plates, the protective member comprising a foldable joint (the area whether the plates meet at the side adjacent the band is a foldable joint as the plates can fold together and separate at that point while held together by the band).
	Tepfer discloses using a foldable joint (FIG.2) on a two-panel holder similar to that of Haarburger2 as an alternative to having separate panels (see FIGS. 4 and 6).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Haarburger2, to add a second panel attached via the band as taught by Haarburger2, which construction causes the protective member to comprise a foldable joint. Alternately, Haarburger provides motivation to add a second panel and Tepfer provides sufficient motivation to add a foldable joint/hinge structure between the two panels in order to allow for folding of the two apart for accessing held items while also keeping them from being inadvertently separated and/or as a mere selection of one art known panel connection structure (an adjustable band alone) for another (an adjustable band and a foldable joint).
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0035169 to Haarburger (Haarburger) in view of U.S. Patent  as applied to claim 1 above, and further in view of U.S. Patent #10,080,409 to King (King).
With Respect to Claim 13  
The compact holder of claim 1, but does not disclose in which said protective member further comprises a cavity contiguous with said at least one personal item when storing said at least one personal item.
However, King discloses forming a similar single piece credit card holder with a cavity (noting recessed region 6) contiguous with said at least one personal item when storing said at least one personal item (e.g. it holds folded paper bills, receipts, or the like, and an appropriately sized item will be contiguous with the cavity).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of King, to add a cavity as taught by King to the structure of the combination, in order to allow for more secure holding of folded paper such as bills/receipts/etc and/or to increase the storage capacity of the holder.
With Respect to Claim 20  
The compact holder of claim 17, wherein said protective member comprises a cavity (formed by 6 per King) contiguous with said at least one cleaning cloth when storing said at least one cleaning cloth (it is capable of this use with an appropriately sized cleaning cloth).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0035169 to Haarburger (Haarburger) in view of U.S. Patent #8,469,236 to Kharas (Kharas) as applied to claim 1 above, and further in view of U.S. Patent #10,206,473 to Haarburger (Haarburger2).
With Respect to Claim 15  
	As an alternative to the rejection above using Haarburger in view of Kharas alone, Haarburger discloses the use of an RFID blocking material for the protective member, and 
However, Haarburger2 discloses the desirability of its holder to block RFID signals and that this is a desirable feature of any money holder, and having structures on both sides of the credit card (i.e. two separate protective members) which each block RFID signals.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Haarburger2, to form the fluid dispenser to comprise RFID blocking materials, in order to allow for it to block RFID signals relative to credit cards or other objects situated between it and the holder to provide protection on both sides of the credit cards held in the combination structure.
Response to Amendment
Applicant’s arguments filed 5/1/2021 have been considered but are either not persuasive or are moot in view of the new ground(s) of rejection. 
Applicant’s statement that Claim 1 is intended to be functional is unclear, noting that claim 1 clearly includes structural limitations. For the purposes of Examination on the merits, Examiner takes it to mean that the personal item is intended to be only functionally recited, based on discussion during the Examiner’s interview and as that is the intent based on Examiner’s understanding of the amended claim language. In view of this argument/statement on the record, it is considered sufficiently clear that the personal item/cleaning cloth recited in claims 1/17 and dependent claims are only functionally recited.  
In response to Applicant’s arguments regarding overcoming the drawing objections, Examiner respectfully disagrees, as the new drawings appear to be the same as the previous drawings, with merely the addition of numbers purported to indicate a perforated protective member, but does not show the perforations as claimed. Examiner notes that, as discussed at the interview, if perforations were added to the drawings, it would be likely that they would constitute new matter due to the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734